—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated June 17, 2002, which denied its motion for summary judgment dismissing the complaint. Justice Adams has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff George Flowers allegedly sustained personal injuries when he slipped and fell on the mountainside of the defendant’s ski facility, near the lodge. At the time of his accident, the injured plaintiff was carrying his skis over his left shoulder, and he was wearing work boots, as opposed to ski boots. He admitted that he had traversed the area on which he fell earlier on the day of his accident, and noticed that it contained icy patches and was slippery.
Under the circumstances presented, we conclude that the defendant established its entitlement to judgment as a matter of law as it breached no duty to the injured plaintiff, and on the further ground that the injured plaintiff assumed the risk of his injury (see Jung v State of New York, 14 AD2d 474 [1961], affd 12 NY2d 778 [1962]). In opposition, the plaintiffs did not raise a triable issue of fact. Feuerstein, J.P., McGinity, H. Miller and Adams, JJ., concur.